HAZEL, District Judge.
The merchandise, consisting of á variety of stones, was assessed for duty at 20 per centum ad valorem, as nonenumerated articles, manufactured in whole or in part, under section 6 of Tariff Act July 24,1897, c. 11, 30 Stat. 205 [U. S. Comp. St. 1901, p. 1693], and are claimed by the importers to be entitled to free entry as 'hones, under a provision of paragraph 574, § 2, Free Dist, 30 Stat. 198 [U. S. Comp. St. 1901, p. 1684], which reads “Hones and Whetstones.” The Board of General Appraisers decided that the merchandise represented by Exhibits 3, 4, and 6 herein was properly dutiable as assessed. In view of the comprehensive opinion of the Board of General Appraisers, it is deemed entirely sufficient to say that, in my judgment, the board has correctly interpreted paragraph 574. The stones are not hones or whetstones. The plausible reasons assigned by the board for reaching its conclusion are thought to be sound and persuasive. The importers, however, contend that such decision is clearly against the weight of evidence; that the proofs show that the articles were known as hones according to commercial designation. On this point a great deal of testimony was taken on the part of the government and also of the importers. Upon the conflicting *214evidence a decision' has been reached that the articles had no uniform trade designation in this country, and that they were not known as hones.
The decision of the Board of General Appraisers is affirmed.